Citation Nr: 1635012	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss for the period of time prior to January 22, 2015 and in excess of 10 percent thereafter.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard with a period of active duty for training (ADT) from March 1965 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective October 29, 2010.  

During the pendency of the appeal an increased rating of 10 percent was granted effective January 22, 2015.  This appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability.  The entire body of evidence is for consideration. Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

This matter was previously before the Board in April 2014, and July 2015, when it was remanded for further development.  Unfortunately, the ordered development from the second remand has not been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA audiology treatment records from the Northport VA Medical Center dated in in October 2010, November 2011, September 2012, and February 2014, have been obtained.  These records show that Veteran underwent audiological testing during treatment; however the actual, numerical, audiometric test results that were obtained were not contained in these narrative reports.  Rather they are noted to be available "under tools, Audiogram Display."  The claims file only contains audiometric test results from October 2010.  Numerical audiometric test data are relevant to claims for an increased rating for bilateral hearing loss.  Accordingly, the July 2015 Board Remand ordered that the audiometric test data from the November 2011, September 2012, and February 2014 VA audiology consultations be obtained and placed in the record.  Only the narrative reports were obtained and placed in the record.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the numerical audiometric test results from audiology evaluations at the Northport VA Medical Center, from November 2011, September 2012, and February 2014.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  

Send the Veteran and his representative a corrected SSOC which provides the correct issue on appeal.  

*Note the April 2016 SSOC incorrectly listed the issue on appeal.  Ensure this is corrected and provide the Veteran and his repsentative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

